Citation Nr: 0317623	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision issued by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 
A personal hearing was held at the RO in May 1999.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See38 C.F.R. § 19.9 (2002).

Additionally, in July 2002 the Board ordered additional 
development of evidence.  In October 2002, the veteran was 
requested via letter to submit an authorization and consent 
form so that VA could obtain his treatment records from his 
primary care physician and emergency room treatment records.  
The veteran did not submit the required authorized consent 
and he did not submit the private medical record on his own.  
The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations that empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).
 
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified, at his last 
known address, of which portion of the 
information and evidence necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for diabetes mellitus, in light of the 
actions taken since the February 2002 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
February 2002, including that private 
medical records were not obtained on his 
behalf as he did not submit the requisite 
consent and authorization, and should 
include the regulations implementing the 
VCAA (38 C.F.R. § 3.159).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



